      Case 4:19-cv-03166 Document 22 Filed on 05/15/20 in TXSD Page 1 of 4
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                     ENTERED
                                                                                     May 15, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

SARAH GUTIERREZ,                             §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 4:19-CV-3166
                                             §
MERIT MEDICAL SYSTEMS, et al,                §
                                             §
        Defendants.                          §

                      MEMORANDUM OPINION AND ORDER

       Before the Court is a motion to dismiss filed by the defendants. The motion (Dkt.

18) is GRANTED. The plaintiff’s claims brought under federal law are DISMISSED

WITH PREJUDICE. The plaintiff’s claims brought under Texas state law are

DISMISSED WITHOUT PREJUDICE.

                      FACTUAL AND PROCEDURAL BACKGROUND

       The pro se plaintiff, Sarah Gutierrez (“Gutierrez”), alleges that her former

employer, Defendant Merit Medical Systems (“Merit”), “subjected [her] to disparate

treatment, discrimination and retaliation due to [her] race and national origin” and

retaliated against her when she helped other employees file anti-discrimination actions

(Dkt. 8 at p. 9). While employed with Merit, Gutierrez filed both a charge of

discrimination with the United States Equal Employment Opportunity Commission

(“EEOC”) and a claim for unpaid wages with the Texas Workforce Commission

(“TWC”) (Dkt. 8 at pp. 9, 15). Ultimately, Merit fired Gutierrez (Dkt. 8 at p. 5).




1/4
      Case 4:19-cv-03166 Document 22 Filed on 05/15/20 in TXSD Page 2 of 4



       Gutierrez received a right-to-sue letter from the EEOC on May 23, 2019 (Dkt. 8 at

p. 12). The right-to-sue letter informed Gutierrez that her deadline to file a lawsuit based

on the allegations in her EEOC charge was 90 days from her receipt of the right-to-sue

letter (Dkt. 8 at p. 7). Since Gutierrez received the letter on May 23, 2019 (a Thursday),

her deadline to file a lawsuit was August 21, 2019 (a Wednesday). Gutierrez filed this

lawsuit on August 23, 2019, the Friday after her deadline (Dkt. 1 at p. 20).

       In her pleadings, Gutierrez alleges violations of Title VII of the Civil Rights Act

of 1964 (“Title VII”) (Dkt. 8 at p. 4). Her pleadings can also be liberally construed as

appealing the result of her unsuccessful claim to the TWC (Dkt. 8 at pp. 10–11). See Tex.

Lab. Code § 61.062. The defendants have moved to dismiss the Title VII claims as time-

barred and have asked the Court to decline to exercise supplemental jurisdiction over any

claims brought under Texas state law (Dkt. 18). Gutierrez has neither filed a response to

the defendants’ motion nor requested leave to amend her pleadings.

                FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

       Rule 8 of the Federal Rules of Civil Procedure requires a pleading to contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). A motion filed under Federal Rule of Civil Procedure 12(b)(6) tests a

pleading’s compliance with this requirement and is “appropriate when a defendant

attacks the complaint because it fails to state a legally cognizable claim.” Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001). A complaint can be dismissed under

Rule 12(b)(6) if its well-pleaded factual allegations, when taken as true and viewed in the

light most favorable to the plaintiff, do not state a claim that is plausible on its face.


2/4
      Case 4:19-cv-03166 Document 22 Filed on 05/15/20 in TXSD Page 3 of 4



Amacker v. Renaissance Asset Mgmt., LLC, 657 F.3d 252, 254 (5th Cir. 2011); Lone Star

Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). “A statute

of limitations may support dismissal under Rule 12(b)(6) where it is evident from the

plaintiff’s pleadings that the action is barred and the pleadings fail to raise some basis for

tolling or the like.” Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003).

                                           ANALYSIS

       The Court will dismiss all of Gutierrez’s claims.

       A.     Gutierrez’s Title VII claims are time-barred.

       Title VII claims must be filed within 90 days of the plaintiff’s receipt of the

statutory notice of his or her right to sue from the EEOC. Taylor v. Books A Million, Inc.,

296 F.3d 376, 379–80 (5th Cir. 2002). “This requirement to file a lawsuit within the

ninety-day limitation period is strictly construed”—even one day late is too late. Id.

Gutierrez received her right-to-sue letter on May 23, 2019. Her deadline to file suit was

August 21, 2019. She filed this lawsuit on August 23, 2019. The Court must dismiss her

Title VII claims. Id.; see also Ringgold v. National Maintenance Corp., 796 F.2d 769,

770 (5th Cir. 1986).

       B.     The Court declines to exercise supplemental jurisdiction over
              Gutierrez’s Texas state-law claims.

       Gutierrez’s pleadings can also be liberally construed as appealing the result of her

unsuccessful claim to the TWC (Dkt. 8 at pp. 10–11). See Tex. Lab. Code § 61.062. To

the extent that Gutierrez is attempting to bring such an appeal, her claim arises under

Texas law, and the TWC must be named as a defendant. See Tex. Lab. Code § 61.062(c).



3/4
      Case 4:19-cv-03166 Document 22 Filed on 05/15/20 in TXSD Page 4 of 4



In their motion to dismiss, the defendants have pointed out, among other deficiencies,

Gutierrez’s failure to name the TWC as a defendant, but Gutierrez has not responded to

the motion. Seeing no reason not to do so, the Court will follow the general rule in the

Fifth Circuit and decline to exercise supplemental jurisdiction over any state-law claims

that Gutierrez has brought. See Batiste v. Island Records Inc., 179 F.3d 217, 227 (5th Cir.

1999) (noting that the “general rule” in the Fifth Circuit “is to decline to exercise

jurisdiction over pendent state-law claims when all federal claims are dismissed or

otherwise eliminated from a case prior to trial”) (quotation marks omitted).

                                     CONCLUSION

       The Court GRANTS the defendants’ motion to dismiss (Dkt. 18). The plaintiff’s

claims under Title VII of the Civil Rights Act of 1964 are DISMISSED WITH

PREJUDICE. The plaintiff’s claims under Texas state law are DISMISSED

WITHOUT PREJUDICE. The Court will enter a separate final judgment.


       SIGNED at Houston, Texas, this 15th day of May, 2020.


                                             ___________________________________
                                             GEORGE C. HANKS, JR.
                                             UNITED STATES DISTRICT JUDGE




4/4
